Citation Nr: 1412847	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-16 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability of the left foot due to surgical treatment by the Department of Veterans Affairs (VA) in July 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1996 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal. 

The record shows that the Veteran has claimed entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left foot nerve damage.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  In light of this, the Board has recharacterized the issue on appeal more broadly.

In August 2012, the Veteran was afforded a hearing before the undersigned, who is rendering the determination in his claim and who was designated to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of the proceeding has been included in the claims folder.

The Board remanded the issue on appeal for further development in November 2012.  The Board's November 2012 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from additional left foot disability as a result of VA surgery performed in July 2006 at the Columba, South Carolina VA Medical Center (VAMC).  He asserts that such additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

The claim was remanded in November 2012, in order to afford the Veteran an adequate VA examination and opinion as to the 38 U.S.C.A. § 1151 issue on appeal.  In pertinent part, the examiner was asked to review the evidence, including the Veteran's lay assertions, and provide the following opinions regarding the Veteran's July 2006 surgery of the left foot: 1) did VA exercise the degree of care that would be expected of a reasonable health care provider; 2) were VA's actions and treatment reflective of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; 3) does the Veteran currently have an additional left foot disability from the procedure that was not reasonably foreseeable; 4) if NO to 1 or 2, did the Veteran suffer additional disability as a result thereof.

The Veteran was provided with a VA examination of his feet in December 2012.  After examining the Veteran and reviewing his claims file, the VA examiner provided the following opinion:

[The Veteran] did have his Austin osteotomy . . . in 7/26/2006 and since then the veteran has undergone complications.  Complains of pain, numbness in the area with difficulty at time of walking because of this.  He has tried various interventions since the surgery, described in the history above and now is undergoing physical therapy at Carolina Pines . . . .  I feel that the VA did try to surgically repair his bunion on his left foot and from review of surgical notes it seems like it was successful however veteran is claiming complications.  Examination does not reveal significant findings . . . .   In regards to whether there was negligence in the VA treatment of this veterans [sic] condition, I can not state yes or no.  It seems that proper interventions have been taken and even now the VA is trying to assist and help this veteran with his condition.   

Although the examiner stated that the Veteran has undergone complications, he did not state whether the Veteran suffers from additional disability as a result of VA treatment.  Additionally, the examiner did not provide an opinion for any of the questions presented.  His statement that he could "not say yes or no" as to whether there was negligence in VA treatment, without an explanation as to why he could not provide an opinion, is inadequate for adjudicatory purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record).  Consequently, a VA examination that complies with the Board's remand directives has not been provided.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that further development is needed in order to provide the Veteran with an adequate VA opinion as to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's VA claims file to an appropriate examiner in order to obtain a medical opinion to clarify whether the Veteran has any additional disability as a result of the July 2006 VA treatment at the Columbia VAMC.  The claims folder, any pertinent electronic records not contained in the paper claims file, and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.
The examiner should identify any additional disability of the left foot due to VA treatment in July 2006 at the Columbia VAMC.

For any additional disability identified, provide an opinion as to the following:
 
i.  Was the additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in treating the Veteran in July 2006?

ii.  With regard to the left foot surgery and treatment, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

iii.  Is the current additional disability the result of an event not reasonably foreseeable? 

The examiner should acknowledge and reconcile the findings located in the VA treatment records dated July 2006 and the December 2012 VA examination report as well as the Veteran's lay statements concerning the nature and etiology of his claimed additional disabilities. 

A rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to that examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  If an examination is scheduled, a copy of the notification letter sent to the Veteran advising him of the time, date, and location of the examination must be included in the claims folder, and it must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to, and in compliance with, the directives of this REMAND, and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


